June 30, 1916. The opinion of the Court was delivered by
This was an action by plaintiffs against the defendants, W.W. Wardlaw and J.W. Bradley, for the specific performance for the sale of a tract of land made by the plaintiff to them. The other defendants were made parties to the action because it is alleged they claim some interest in the land. The defendants other than Wardlaw and Bradley answered the complaint and raised the question of title. The only issue raised by them was one of title between the plaintiff and them. The case was referred to the master to take the testimony, and was heard by F.L. Willcox, Esq., special presiding Judge, on the testimony taken before the master at the October term of Court, 1913, for Abbeville county. His Honor made a decree, holding that the contract should be performed, and that the Creswell defendants had no interest in the lands. From this decree the Creswell defendants appeal, and by four exceptions allege error and seek reversal.
The only question raised by the pleadings in the case is a legal one, and, that being the case, and it being a law case, the finding of fact by the Circuit Court is conclusive and final *Page 376 
and binding, if there is any evidence at all to support that finding. The finding of the Circuit Judge has ample evidence to support it, and there can be no reversal. Garvin
v. Garvin, 55 S.C. 360, 33 S.E. 458; Cook v. Cooper,59 S.C. 560, 38 S.E. 218. Exceptions overruled.
Judgment affirmed.